Name: Commission Regulation (EEC) No 997/88 of 15 April 1988 on the supply of common wheat flour to Guyana as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  plant product;  foodstuff
 Date Published: nan

 No L 99/20 Official Journal of the European Communities 16. 4. 88 COMMISSION REGULATION (EEC) No 997/88 of 15 April 1988 on the supply of common wheat flour to Guyana as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs,, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 27 July 1987 on the supply of food aid to Guyana, the Commission allocated to the latter country 1 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to Guyana in accord ­ ance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1988 . For the Commission Frans ANDRIESSEN Vice-PrÃ ©sident (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 16. 4. 88 Official Journal of the European Communities No L 99/21 ANNEX 1 . Operation No ('): 139/88 2. Programme : 1987 3. Recipient : Cooperative Republic of Guyana % 4. Representative of the recipient (2) : Ruys &amp; Co. Antwerpen. Alt. : M. Verbeek, Tel. : 03/233 87 90, Telex : 72255 RUYS 5. Place or country of destination : Guyana (Ministry of Finance, Main &amp; Urquhart Streets, Georgetown, Guyana) 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.6) Specific characteristics : Hagberg falling number of at least 160 8. Total quantity : 730 tonnes (1 000 tonnes of cereals) 9. Number of lots : 1 10. Packaging and marking (4) : Sep list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2&lt;a)) : 'ACTION No 139/88 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 18. Deadline for the supply : 30 June 1988 19. Procedure for determining die costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 7 May 1 988 at 1 2 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 (c) deadline for the supply : 10 July 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles. Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 15 April 1988 fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988, page 18 No L 99/22 Official Journal of the European Communities 16. 4. 88 Notes : (') The operatioft number is to be quoted in all correspondence. P) Commission delegate to be contacted by the successful tenderer : Mr J. C. Heyraud, Telex : 2258 DELEG GY. Address for correspondance : Diplmatic Pouch, Rerlaymont 1 /123, rue de la Loi 200, B-1049 Bruxelles. (*) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level. (*) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (") Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.